   Case: 1:17-cv-04105 Document #: 246 Filed: 07/20/20 Page 1 of 3 PageID #:3595




                              UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF ILLINOIS

                                       EASTERN DIVISION



Craftwood II, Inc., et al.,                     Case No. 1:17-cv-04105

                Plaintiffs,
                                                Magistrate Judge Jeffrey Cole
        v.

Generac Power Systems, Inc., et al.,

                Defendants.




       Plaintiffs’ Motion to Compel Comprehensive Marketing, Inc. to Provide Further

   Responses to Subpoena to Produce Documents, Etc. to Custodian of Records for CMI
   Case: 1:17-cv-04105 Document #: 246 Filed: 07/20/20 Page 2 of 3 PageID #:3596




       The motion of Plaintiffs, Craftwood II, Inc. and Craftwood III, Inc., under Rule 37 for an

order compelling third-party, Custodian of Records for Comprehensive Marketing, Inc. (CMI) to

produce to Plaintiffs by noon (Central Time) on July 21, 2020 the native document(s), without

any redactions, and with all metadata intact, referenced in and/or on which the Declaration of

Sheri Cummings Davis is based (including document previously produced as CMI00913-

CMI00923) will be heard telephonically as follows:

       Judge:                 Hon. Jeffrey Cole

       Date:                  July 20, 2020

       Time:                  2:00 p.m. Central

       Telephone Number
       And Access Code:       As previously noticed by the Court



DATED: July 20, 2020                     PAYNE & FEARS        LLP




                                         By:                    /s/ Damon Rubin

                                               Scott O. Luskin
                                               Damon Rubin
                                               Roza C. Rosner
                                               Payne & Fears LLP
                                               200 N. Pacific Highway, Suite 825
                                               El Segundo, CA 90245
                                               Telephone: (310) 689-1750
                                               Email: sol@paynefears.com
                                                      dr@paynefears.com
                                                      rcr@paynefears.com

                                               Attorneys for Plaintiffs Craftwood II, Inc., dba
                                               Bay Hardware, and Craftwood III, Inc., dba
                                               Lunada Bay Hardware, on behalf of themselves
                                               and all others similarly situated




                                               -1-
    Case: 1:17-cv-04105 Document #: 246 Filed: 07/20/20 Page 3 of 3 PageID #:3597




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 20, 2020, a true and correct copy of the foregoing document

was electronically filed with the Court using the CM/ECF system. All counsel of record who are

deemed to have consented to electronic service will be served with a copy of this document via

the Court’s CM/ECF system.

                                                  /s/ Damon Rubin
                                                  Damon Rubin
4832-0798-7907.2




                                                -2-
